Title: To Alexander Hamilton from Marquis de Lafayette, 20 October [1780]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



Light Camp [New Jersey] octobr the 20th [1780]

In Consequence of our Conversation, My dear Hamilton, I have wrote a letter to Gouvion the Copy of which you will find herein inclosed. By the influence of the Same that you know of I have found a faithful Canadian officer who lately got an order from me for a Coat, and was Returning a foot to West point. I gave him the letter, and send him to You that he May have an order for a horse. If the letter to Gouvion is approved of send him on Immediately with some letters for Heath. These May Blind his Eyes. If the letter was not to be sent, let him take it on again with a letter from you and I shall beg him to Return it on account of the Number and dimensions of the Article Request’d; I am oblig’d to be particular. 
I long ago have given to the General the proceedings of a Court Martial for those deserters from Gimat’s Regiment. One sentenc’d to death the other two acquitted. I think he has forgot it. The Men have been so long Confin’d that I Believe it will be as well to Release the two guiltless ones and send the other to his Regiment. Speack of it to the General.
I shall work devilish hard for intelligences. On your side get as many as you Can. Let them be all here By Monday Night then we May be able to Compare, and then send again for such particulars as May have been omitted.
NoBody else in the Confidences. The fewer the Better.
